 

 

 

(FILED: NEW YORK COUNTY CLERK 11/13/2019 09:03 INDEX NO. 160694/2019
GaSe 1720-CV-O73TT-LAR = 0 RAGE RD Resce J 49713/2019

NYSCEF DOC. NO.

ae

-)

At RCE peke eS of ihe § upreme

Ciypeyt : tag

 

eee 2G Nie York, held in

Aerseat ’ Hon. Deborah A. Kaplan ss weed
Vy FO JSC. . Sis | Po

mi ee ener cee 0 ye a c; } 1 yk hil A ; ”

SUPREME COURT OF THE STATE OF NEW YORK : enact Cl.

COUNTY OF NEW YORK

 

E. JEAN CARROLL,

Plainiiff,

}
|
1
{
|
-against- | Index No. 160694/2019
|
DONALD J. TRUMP, in his personal capacity,

Dejendant.

 

RROPASERAORDER PERMITTING ALTERNATIVE SERVICE
Upon the annexed affirmation of Roberta A. Kaplan, Esg., dated November 8, 2019, and

all supporting papers annexed thereto, it is hereby:
ORDERED that service of process shall be directed pursuant to CPLR § 308(5) upon

Defendant Donald J. Trump as follows:
Vattt-sugh simethat eounsst-for Defiidadtin thisactipa bits bbed Ney Plaintiff E.

Jean Carroll shall be permitted to serve Me oe by mailing the summons and all other papers to
Lt8 OLRM que Marl And by Avst Classy nea. |
Defendant at the two addresses below, and emailing a copy of such papers to Defendant’s attorneys

below:

Donald J. Trump
Trump Tower

725 Fifth Avenue
New York. NY. 10022

Donald J. Trump

White House

1600 Pennsylvania Ave NW
Washington, DC 20500

Richard F. Brueckner

Law Offices of Alan S. Futerfas
rbrueckner@ futerfaslaw.com

1 of 2
 

 

(FILED: NEW YORK COUNTY CLERK 11/13/2 019 09:03 INDEX NO. 160694/2019
NYSCEF Doc. No. PSO L-cU-CV-U/slI-LAK - 20 RG eO scer: 11/13/2019

-

Counsel to Respondent Donald J. Trump
People v. Trump, Index. No. 451130/2018 (N.Y. Sup. Ct.)

William S. Consovoy

Consovoy McCarthy PLLC
will@consovoymccarthy.com

Counsel to Plaintiff-Appellant Donald J. Trump
Trump v. Vance, No. 19-3204 (2d Cir.)

Joanna C. Hendon

Spears & Imes LLP

jhendon@spearsimes.com

Counsel to Defendant Donald J. Trump

Doe v. Trump Corp., No. 18 Civ. 9936 (S.D.N.Y.)

Marc E. Kasowitz

Kasowitz Benson Torres LLP

mkasowitz@kasowitz.com

Counsel to Defendant Donald J. Trump

Zervos v. Trump, Index No. 15022/2017 (N.Y. Sup. Ct., N.Y. Cty.)

Lawrence S. Rosen

LaRocca Hornik Rosen Greenberg & Blaha LLP
LRosen@LHRGB.com

Counsel to Defendant Donald J. Trump

Galicia v. Trump, Index No. 24973/2015E (N.Y. Sup. Ct., Bronx Cty.)

Patrick Strawbridge,

Consovoy McCarthy PLLC
Patrick@consovoymccarthy.com;

Counsel to Plaintiff-Appellant Donald J. Trump
Trump v. Deutsche Bank AG, No. 19-1540 (2d Cir.)

 

rt \S Lit Owl DerLlED dtr

malingg and &mails mus = os
-ACEwmmypanic

Dated: November) ‘VV 2019

    

2 Hon. Deborah A. Kaplan
JS.C.

2 of 2
